 UNITED STATES POSTAL SERVICEUnited States Postal ServiceandAmerican PostalWorkersUnion,AFL-CIO,Petitioner.Case2-RC-16198(P)May 2, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petitionduly filedon June 12,1973, underSection 9(c) of the NationalLaborRelations Act, asamended,hearingswere heldon July 24-27 andAugust 14-17, 1973,before Hearing Officer Mary W.Taylorof the NationalLaborRelations Board.Following the close of the hearing,'theRegionalDirector for Region 2 transferred this case to theBoard for decision.Thereafter,the Employer and thePetitioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended, theNational LaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.Theyare hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.Congressional enactment of the Postal Reorg-anization Act (herein calledPRA) 2in 1970 createdthe U.S.Postal Service(herein called Postal Serviceor Employer)to supersede the United States PostOffice Department.By virtue of section 1209 of thePRA, the NationalLaborRelations Act, as amended(herein calledthe Act), became applicable to employ-1The Metropolitan Area Bargaining Council of Postal Workers(hereinMABC)was permitted to intervene on the basis of its petition in Case2-RC-15673(P), 208 NLRB No. 144,which was pending before the Boardat the time of the hearings held herein.2 P.L. 91-375, 84Stat. 719; 39 U.S.C. Sec.101,et seq.Although the Employer and the Petitioner refused to stipulate that theIntervenor was a labor organization within the meaning of the Act, andreferred to therecord in Case 2-RC-15673(P) in support of their position,we find it unnecessary to decide this question at the present time in view ofour disposition of this petition.4The Employer and Petitioner stipulated,and we find,that the personsemployed in the followingjob classifications regularly evaluate employees,assign work, have the authority to hire, fire, and discipline, and direct,through superintendents or directly,the work of other employees,and are,therefore,supervisors within the meaning of Sec.2(11) of the Act:all sectionchiefs and assistant section chiefs,all directors and assistant directors, thedisbursing officer,claims examining supervisor, general ledger supervisor,data conversion supervisor,redemption and reconciliater supervisor, issuereconciliation section supervisor,inquiry section supervisor,improperpayment section supervisor,general accounting section supervisor,voucherexamining supervisor, administrative officer(PDC), data preparationassistant,senior analyst and the computer programmer in the productionscheduling branch,senior analyst in the advanced system and developmentbranch,senior accountant(PDC), and in the St.Louis PDC the accountingspecialist(vehicle hire),the accounting specialist(transportation), and theaccounting specialist in the distnbutmg office of the director'office.477ee-managementrelations in the Postal Service onJuly 1, 1971. As the petition herein was filedfollowing the effective date of the PRA, we find thePostal Service to be an employer whose operationsare subject to the provisions of the Act.2.The parties stipulated, and we find, thatPetitioner,AmericanPostalWorkersUnion,AFL-CIO (herein APWU), is a labor organizationwithin themeaningof Section 2(5) of the Act.33.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) ofthe Act.4.The appropriate unit: Petitioner seeks a unit ofall employees employed at the Employer's six PostalData Centers (herein called PDC) located in Atlanta,Georgia;Dallas,Texas;Minneapolis,Minnesota;New York, New York; St. Louis, Missouri; and SanMateo, California, excluding managerial and super-visory personnel,4 professional employees, employeesengaged in personnel work in other than a purelynonconfidential clerical capacity and security guardsas defined in the Act.The Employer stipulated that the six PDC'sconstitute an appropriate unit for collective bargain-ing.The MABC, however, renewed its contention,initiallymade in Case 2-RC-15673(P), that certainemployees in the Employer's New York postalregion, including PDC employees, constitute anappropriate unit and that employees working in theNew York (PDC) should be excluded from any unitfound appropriate herein.5 On the basis of thepresent record we find, for the reasons set forthbelow, that the unit sought by Petitioner constitutesan appropriate unit for collective bargaining.The six Postal Data Centers are part of theThe Employer and Petitioner also stipulated that persons employed in thefollowing job classifications regularly assist postal management in resolvingmanagerial and technical problems,provide guidance to a small staff, andare essentiallyqualityassurance people who have more of a community ofinterestwith those persons who formulate, determine,and overseeEmployer policythan those in the proposed unit.Accordingly,we find thatthey are managerial employees within the meaning ofthe Act,and we shallexclude them from the appropriateunit:Qualitycontrol officer,computersystems analyst senior in the office of the directorof a PDC,computersystems analyst senior, and the computer systems analyst in the office of thedirector of the systems and planning division,computer systems analystsenior, in the office of the director of processing and control division, and inthe office of the director of theNew York PDC,and software specialists.Also, in accord with the parties'agreement,we find that employeesclassified as industrial engineers work in the area of planning for futureimprovements within the center and make recommendations for theorientation of equipment and personnel.They are currentlybeing phasedout and replacedby computersystems analysts senior.Therefore,for thereasons cited above, we find these employees to be managerial within themeaning of the Act and shall exclude them from the appropriate unit.5At the hearings held herein,MABC offeredno evidence or additionalreasons for separating the New YorkPDC employeesfromother PDCemployees,apparently choosing to rely on the earlier record.In view of ourdecision at 208 NLRBNo. 144,and in the absence of additional evidence,we find that the unit sought by the MABC is inappropriate for collectivebargaining.210 NLRB No. 25 478DECISIONSOF NATIONALLABOR RELATIONS BOARDManagement Information SystemsDepartment(MIS) which is the highest administrative unit of theEmployer's support group.6 The PDC's functionsentailthe collection,manipulation, and dissemina-tion of data pertaining to payroll accounting, generalaccounting,motor vehicle accounting, and claimsand disbursements processing.The Assistant Postmaster General for MIS is JohnGentile.He and his MIS staff operate out of PostalServices Headquarters (herein Headquarters) and areresponsible for establishing the framework for allPDC operations. They set all policies and standardsfor the six PDC's, including the development of amaster plan for the information systems. Headquar-tersdirectly supervises the PDC's through regularperformance evaluations, and has final authority inmattersofdevelopment, allocation and use ofequipment,personnel,programs, and computeroperations. These specific functions are the operatingresponsibility of the office of ADP,7 one of the fouradministrative divisions of MIS. Headquarters alsoestablishes the budget for the Postal Data Centers,monitors administration of the budget, and author-izesthe transfer of funds between PDC's.Operationally, the six PDC's are fully integratedinto a national data processing system. Computerprograms are developed at MIS Headquarters andare uniform for all PDC's. Although the processingof certain specific types of data may be limited to asinglePDC for operational efficiency, the function-ing of the six PDC's is clearly unified and integrated.All personnel policy matters for the PDC's areuniformly established and administered by Head-quarters. The record shows that personnel matters ofthe PDC's such as hiring approvals, promotions, payraises,and grade increases are processed throughHeadquarters; and that all employees in the PDC'senjoy the same pay schedule, holidays, sick leave,vacation, and other fringe benefits. Similarly, em-ployee job classifications are identical throughout thePDC's. Employees at each PDC have essentially thesameworking conditions and terms of employmentas employees at other PDC's. While there is regularinterchange of employees among the PDC's, PDCemployees have virtually no contact with PostalService clerks or mail delivery employees.Since we have found that all the Employer's PDCemployees enjoy similar working conditions, terms ofemployment, fringe benefits, and overall supervision,we conclude that they have a sufficient communityof interest to constitute an appropriate unit. As both6While the support group,headed by the senior assistant postmastergeneral for support,is generally responsible for Postal Service administra-tion,finance,and general supportive services, the entire data processingfunction is administratively allocated to the MIS.Administratively, MIS isdivided into the Office of Information Requirement,Office of StatisticalStandards,Office of Automatic Data Processing (ADP), and the Office ofthe Petitioner and the Employer agree on the scopeof the unit, and since we have found that the sixPDC's are a highly integrated data processingoperation whose employees share a community ofinterest,we find that the petitioned-for unit is anappropriateone for the purposes of collectivebargaining.Other issues remain concerning the composition ofthe unit we have found appropriate. They are asfollows:1.Processing and control division,accountingemployeesThe Employer would exclude all of the disputedaccounting employees from the unit as professionaland/or technical employees. In this regard the PostalService argues that these employees work in theprofessional field of accounting, specialize in com-plexPDC accounting procedures, and undergoseveral years of training experience. Petitioner wouldinclude all of these disputed employees in the unit,contending that they are not required to possess acollegedegree, that they perform only routineaccounting tasks, and that they have frequentcontact with other unit employees.Theaccountantis the highest rated of the disputedaccounting jobs. There are 10 employees in this jobclassification scattered throughout the six PostalData Centers. The Employer's job descriptions forthisclassification requires only "associate level"understanding of accounting, which is normally theequivalent of a 2-year college degree, and someexperience in postal accounting. The accountant'sduties include the evaluation, review, and reconcilia-tion of general ledger accounts, and the adjustmentand scheduling of billing claims for computer time.They also assure the accuracy in the listing of bondbalancing, and assist in the preparation of the budgetfor the PDC's. The accountant's job description doesnot include any responsibility for personnel and therecord shows that the work is routine and generallystandardized.As to the amount of discretion theaccountant exercises,Mr.William Torpy, actingdirector of the office of ADP services, ManagementInformation Systems, testified that the accountantperforms his tasks according to the postal manualand other policy documents established by Head-quarters and is directed by a supervisor.As the parties agreed at the hearing, we find thatthe remaining disputed accounting job classificationsPlanning and Evaluation.7In this regard,the directors of eachPDC reportdirectly to the office ofADP in Washington,rather than to the regional Postmaster General in theregions in which the respective Postal Data Centers happen to be located.8U.S PostalService standard position description herein called "jobdescription. " UNITED STATESPOSTAL SERVICE479are progressively less demanding in terms of level ofeducation,necessary experience, degree of difficulty,degreeof independent judgment, and discretionutilized.The Employer's job description for thejunioraccountantposition also requires an "associate level"understanding of accounting and moderate expen-ence in postal accounting. There are 12 PDCemployees currently in this classification. They donot direct other employees in their work and they donot have any authority to effect the conditions ofemployment of other unit employees.While thejunior accountants'work is similar to that ofaccountants, they do not have as high a level ofproficiency, nor is their work as complex as that ofthe more senior employees.Theaccounting specialistis the first job classifica-tion above the level which the Employer concedes isproperly included in the unit. Only a "vocationallevel" (high school) understanding of accounting,along with moderate experience, is required for entryto this position. There are 72 accounting specialistswho work in the various branches of the Processingand Control Division. The accounting specialistsaudit and review accounts, routinely distribute work,and work very closely with accounting clerks, whoseoutput they routinely check. The parties havestipulated that accounting clerks are properly includ-ed in the appropriate unit.Theaccounting technicianjob classification current-ly has five employees who work in the transportationand money order branch of the St. Louis Postal DataCenter. Accounting technicians are required to havea high school level of accounting knowledge. Theywork with and give routine guidance to accountingclerks.Theaccounting assistantjob classification has 20employees. They work in the retirement, transporta-tion, and vehicle hire sections of the Processing andControlDivision.The accountingassistant is re-quired to possess a "vocational level" understandingofbookkeeping or accounting. The accountingassistantin vehicle hire and transportationexamines,audits,and pays the claims of contractors andvendors.The retirement accounts assistant worksclosely with two or three clerks in the verification ofpayroll changes and in the processing of retirementactions and applications. Accounting assistants maymake routine recommendations with regard to theprocessing of personnel actions but spend less than 5percent of their time in that function.In summary, we find that the disputed accountingjob classifications require no advanced knowledge orspecialized training in an institute of higherlearning.None of the job classifications require acollegedegree anda number of them require only a highschool education. Although the accounting employ-ees are separately supervised and occupy workinglocations separate from that of other employees inthePostalData Centers, they do have frequentcontact and interchange with other PDC employees.Furthermore,accountants do not exercise independ-ent judgment or discretion but perform their tasks inaccordancewith the postal manual and PostalService regulations.Accordingly, we find that em-ployees in the contested accounting job classifica-tions are not professional or technical employeeswithin the meaning of the Act and we shall includethem in the appropriateunit.SeeLoral ElectronicsSystems, a division of Loral Corporation,200 NLRBNo. 153;Western Gear Corporation,160 NLRB 272;Union Electric Power Company,83 NLRB 872.2.Systems and planning division,computeremployeesThe Employer seeks to exclude from the unit all ofthe disputed computer employees described below,on grounds that they are either professional ortechnical employees lacking a community of interestwith the clerical employees in the unit. In support ofthis contention the Postal Service argues that thesystems and planning division's work is predomi-nantly intellectual and varied in character; that acollege level understanding of the computer field isrequired; that the employees are physically separatedfrom other unit employees; and that the trouble-shooting function requires the exercise of judgmentand discretion.Petitioner would include all of theseemployees in the unit and argues that none of themare required to possess a college degree; their work islimited to detail work on systems developed atHeadquarters; employees regularly progress fromunit positions to the disputed positions; and theseemployees share a community of interests with theother data processing employees.There are approximately 64 employees in thedisputed job classifications of computer systemsanalyst, computer systems analyst junior, computerprogrammer, computer programmer junior, comput-erprogrammer trainee, and computer operationsscheduler.While these employees may work inseparate areas of a PDC, their tasks are integrallyrelated to the PDC data processing operation. Theyalsoenjoy regular interchange with other unitemployees.No other union currently seeks torepresent the disputed computer employees.Thecomputer systems analyst,requiring a collegelevelof understanding of computer science andextensive experience in systems development designand analysis, is the highest rated of the disputedanalyst jobclassifications.The 21computer systems 480DECISIONSOF NATIONALLABOR RELATIONS BOARDanalysts work in small groups which lay out flowcharts,prepare documentation for research purposes,assist in testing programs,modify the predesignedsystems,and perform some systems analysis. Eachgroup is headed by a section chief under whomworks the senior analyst,and the computer analystsupervisorwho directs the work of the computersystems analyst.While certain work assignmentsinvolve long-term projects,the computer systemsanalyst spends most of his time working on specifictroubleshooting problems under the supervision of asenior analyst.Thecomputer systems analyst juniorjob classifica-tion,in which there are currently 12 employees, hasno formal educational requirement,but the Employ-er's job description states that a college levelunderstanding of business administration or comput-er science and moderate experience in computersystem analysis activity is required.The computersystems analyst juniors are supervised by a computersystems analyst supervisor and work with and underthedirectionof a systems analyst senior. Theyparticipate in the troubleshooting assignments, assistin the testing programs,and generally perform thesame work as the computer systems analyst, butwork at a less complex level than the other analysts.Thecomputer programmerposition has an educa-tional requirement of a college level understanding ofbusiness and accounting with moderate experience incomputer programming.There are 26 employees inthis job classification.They are directed in their workby a senior programmer,who also has the responsi-bility for the satisfactory performance of the group.An employee must have 5 years'experience incomputer programming before he will be consideredfor a computer programmer senior position.Comput-er programmers write specific instructions to thecomputers in those cases where modifications to thepredesigned system are necessary and are involved insome flow charting.Theymay also test and imple-ment moderately complex computer programs.Thejunior computer programmersare required topossess only an "associate level" understanding ofbusiness and accounting with moderate experience incomputer programming,Currently,there are threeemployees in this job classification.They handlerelatively simple computer programs or portions ofmore complex systems and after 10 months'experi-ence will normally progress to a computer program-mer classification.Thecomputer programmer trainneeis the beginnerin the field.Currently there are three employees inthis job classification,whose educational require-ment is merely a "vocational level" understanding ofbusiness accounting.Most of their time is devoted toassisting the computer programmer.These jobs areessentially routine in nature.Thecomputer operations schedulerposition requiresa "vocational level" understanding of data process-ingand programming principles withmoderateexperience in computer operations.The two employ-ees currently in this job classification work in theproduction scheduling branch and are responsiblefor the scheduling of computer time.They alsoprovide technical guidance to tape librarians andcomputer operators.In summary,we find that the major systemsdevelopmentwork is done at Headquarters inWashington, D.C. The work of the various analystsat the Postal Data Centers is limited to detail workinvolving the application of these major systems inthe particular center and to the development ofinformation systems within the center based onreworking information already on file.The disputedcomputer employees do not exercise any substantialdegree of independent judgment or discretion but,instead,work primarily under the supervision ofothers on implementing programs which have al-ready been developed at Headquarters.The differentpositions do not require a college degree,nor do theyrequire any specialized education at an institute ofhigher learning.Accordingly,we find that thecomputer analysts,programmers,and schedulers arenot professionals within the meaning of the Act.As to the Employer's alternate contention that thedisputed computer employees are technical employ-ees who lack a sufficient community of interest withother unit employees,we find that the work of theanalysts is not of a technical nature,but rather isroutine and standardized requiring no specializededucation or training.The disputed employeesinvariablywork under the direct supervision ofothers.Their assignments are performed in accord-ance with postal manuals. In addition, the presentrecord fails to show that they exercise independentjudgment or any substantial degree of discretion.The designation "technical employee"is applied toemployees who do not meet the requirements ofprofessional employees as defined in the Act, butwhose job is of a technical nature involving the use ofindependent judgment and requiring the exercise ofspecialized training usually acquired in colleges ortechnical schools or through special courses.9 On thebasis of the present record,we find that evidence islacking to establish that the disputed classificationsin the systems and planning division possess therequisite training or duties to qualify them to meetthe foregoing test.Accordingly,they do not have the9Western GearCorporation,160 NLRB 272. UNITED STATES POSTAL SERVICE481highly specialized training or the degree of independ-enceto constitute technical employees.But even if we were to find tl}e employees in thedisputed classifications in the systems and planningdivision to be technical employees, we would stillinclude them in the unit since we find them to have asufficientcommunity ofinterestwith other unitemployees.10 Our conclusion in this regard is basedon the facts that thereisno relevantbargaininghistory between the two parties; there is a substantialdegree ofsimilarityof skills and job functionsbetween these employees in the disputed categoriesand those just under them in their division in theunit;and, while thereis immediatesupervision of thedisputed computer employees by supervisors relatedto their respective classifications, the levels ofsupervision above them are common to all employeesin each Postal Data Center." Furthermore, there is aconsiderable amount of interchange between theemployees in the disputed job categories and theother unit employees in the systems and planningdivision; they are all doing virtually the same work;and the Employer has set up promotion ladders,which are regularly utilized, that are designed tofacilitateupwardmobility.Working conditions,salary grades, and benefits are identical for allemployees. Finally, we note that no union seeks torepresent the computer employees separately.In view of the foregoing facts and on the record asa whole, we find that the employees in the disputedjob categories in systems and planning share acommunity of interest with employees concededlywithin the unit to require their inclusion in the unit.Since we have found that the computer employeeshave the same working conditions and promotionopportunities as all other employees in the proposedunit,move freely about from assignments in theirrespective jobs from one division to another andcome in daily contact with other unit employees inorder to accomplish the systems and planning work,have a substantial community of interest with fellowemploye°s in the other divisions, have commonsupervisionwith all other unit employees at thePostal Data Center through the center director; andthat there is one administrative office in whichpersonnel administration takes place, and a highlycentralized and integrated overall national controlfromHeadquarters,we find that the disputedcategories of employees of the systems and planningdivision are properly included in the unit fo>>ndappropriate herein. Accordingly, we shall include all10Sheffield Corporation,134 NLRB1101; ChairmanMiller would relysolely on this ground,since he is doubtful as to the finding herein that theseemployees are not technical employees.i iAs the Employerhas pointed out, the span of control is narrow, thatis,an employeewill deal withonly two orthree people. In turn,only a fewof the disputedjob classifications in the division intheappropriate unit.ColoradoNational Bank ofDenver,204 NLRB No. 58, andComputer Systems,Inc., 204 NLRB No. 34.3.Data operations division,computer systemsoperatorsThe Employer would exclude these positions assupervisory. Petitioner would include them. Thereareapproximately 20-25 employees in the jobclassification of computer systems operator lead andcomputer systems operator senior. No other unioncurrently seeks to represent these employees.Thecomputer systems operator leadjob classifica-tion has an entry requirement of an "associate level"understanding of computer operations with moder-ate programming experience. These employees workin round-the-clock shifts and are directed by thechief of the branch. In each PDC, there is also acomputer systems operator supervisor for each shiftwho directly evaluates the work of the two or threecomputer systems operators lead. While the comput-er systems operator lead may give technical advice tolower level operators and coordinate the activity of asmall group of computer operators, he spends mostof his time operating the computer.Thecomputer systems operator seniormust also havean "associate level" understanding of computeroperationswithmoderate computer programmingexperience. The job description gives the computeroperator senior no supervisory authority. In eachPDC there are two to three computer systemsoperator seniors who work underneath the computersystemsoperator lead.The primary distinctionbetween the two classifications is that the seniorhandles less complex operations. The computersystems operator senior operates the computer andworks closely with lower level operators who theparties agreed should be included in the petitioned-for unit.On the basis of the present record, we find that thecomputer systems operators do not possess authoritytohire, transfer, suspend, layoff, recall, promote,discharge,assign, reward, or discipline other employ-ees.All personnel and work decisions are made bythe chief of the computer systems operations divisionor by the computer systems operators supervisor.The computer systems operators lead and seniorwork closely with and interchange with the othercomputer operators who are in the appropriate unit.They have no supervisory responsibilities over theathis level report to the next level. At thetop is a common division headand, eventually, the centerdirector with one administrative office handlingall personnel.Finally, the entire structure converges in a highly centralizedmanner in Washington. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDother unit employees. Accordingly, for the abovereasons,we find the computer systems operators,lead and senior, are not supervisors within themeaning of the Act and we shall include them in theappropriate unit.4.Other disputed categories: claims andvoucher examining specialistThe Employer would exclude the claims andvoucher examining specialists from the unit asprofessionalemployees or supervisors. Petitionerwould include them. The job classification requires ahigh school education, administrative and clericaltraining,and on-the-job training in the claimsexaminingfield.There are 18 such positions whichare found in many different sections and branches ofthe processing and control division. Claims andvoucher examining specialists give technical guid-ance to other employees in the processing of claimsand in reviewing requests for claims. The specialistdoes not responsibly direct the work of otheremployees. They have no authority to hire, fire,discipline, or promote other employees. They do notassign work, give time off, or evaluate the perform-anceof other employees. Their relation to the otherclerks is essentially that of the more experienced tothe lesser experienced employee. The job descriptionessentiallycoincideswith that of a lower levelaccountant. As we have found above in regard to theaccountingemployees, the examining specialist doesnot have a specialized education from an institute ofhigher learning, and their duties are essentiallyroutine, standardized, and clerical in nature. Accord-ingly,we find the claims and voucher examiningspecialistsare not professional employees and weshall include them in the unit.Payroll supervisor:The Employer contends that thepayroll supervisors should be excluded from the unitsincethey assign work, recommend personnel ac-tions,are responsible for their group's work, and are,therefore, supervisors within the meaning of the Act.Petitionerargues thatthese employees only performroutine functions and have no authority over otheremployees. These employees work both in the payrollchangeand payroll adjustment section of thepersonnel performance branch. The job descriptionrequires a "vocational level" understanding of basicaccounting andmoderate experience in payrolladjustments. The payroll supervisors provide guid-ance to a group of payroll clerks engaged in thefunction of processing change actions, adjustingjournalsand records, and preparing documentsrelatingtoemployee payroll accounts for thepersonnel performance branch. However, each pay-rollsupervisorworks under the supervision anddirection of a section chief andassistantsectionchief, who make all of the work assignments and whomake all of the personnel and supervisory decisionsfor the unit employees.Petitioner's witness Leta Murray testified that theclerks in the payroll division take direction from theassistant chief and it is the assistant chief whoevaluates,disciplines,hires,fires,and promotesemployees. The assistant chiefs also have the authori-ty to give time off and sign timecards.Considering that the payroll supervisor has noauthority to responsibly direct work, we find that anyindiciaof supervisory authority that the payrollsupervisor may appear to exercise over other clerksresultsfrom their having more experience andacquired skills.Therefore, on the basis of the foregoing and therecord as a whole, we find that the appropriate unitfor the purpose of collective bargainingis asfollows:"All employees employed at the six Postal DataCenters including accountant employees in theProcessing & Control Division and the Money OrderDivision in St. Louis, payroll supervisors, computersystems analysts, computer programmers and com-puter systems operators, lead and senior, but exclud-ingmanagerial and supervisory personnel; profes-sional employees; employees engaged in other than apurely non-confidential clerical capacity, and securi-ty guards as defined in the Act."Accordingly, the case is remanded to the RegionalDirector for Region 2 for the purpose of conductingan election pursuant to this Decision and Directionof Election.[DirectionofElectionan3Excelsiorfootnoteomitted from publication.]